OPINIÓN DLL TRIBUNAL.
• Teniendo tioy los Jueces Municipales las funciones que antes tenían los Jueces de Paz respecto á delitos de “felonies” y “misdemeanors”, y visto el artículo 37 del Códi-go de Enjuiciamiento Criminal que exige que el manda-miento de detención esté firmado por el Juez, con su títu-lo. oficial, y careciendo de ese requisito esencial el manda-*345miento que lia servido para la prisión del peticionario y que original se lia presentado por el Alcaide del Deposito Municipal, se accede á la solicitud de' excarcelación, y en su virtud se ordena que se ponga al peticionario José Co-lón Marquez inmediatamente en libertad.

Con lugar.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras, MacLeary y Wolf.